Citation Nr: 0121963	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  92-820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

4.  Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of injury to the right middle and 
ring fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran service on active duty from January 1960 to May 
1964. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was remanded by the Board for additional 
development in July 1992 and September 1994.  The history of 
this case will be cited below. 


FINDINGS OF FACT

1.  In January 2001, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the Board's March 1999 decision 
regarding the claims of entitlement to service connection for 
diabetes mellitus, entitlement to service connection for 
allergies, and entitlement to service connection for an 
acquired psychiatric disorder in light of recent legislation 
that did not exist at the time of the Board's March 1999 
decision.

2.  The Board in March 1999 had remanded the claim of 
entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of an injury to the right middle and 
ring fingers in March 1999 for additional development.

3.  In March 2000, the veteran and his representative 
submitted to the Regional Office a VA Form 21-4138 indicating 
that he was withdrawing all issues on appeal.  The veteran 
stated that he wished to file a claim of service connection 
for PTSD.




CONCLUSION OF LAW

The criteria for withdrawal of this appeal regarding the 
issues of service connection for diabetes mellitus, 
entitlement to service connection for allergies, and 
entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of an injury to the right middle and 
ring fingers by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204(b) and (c) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board must address an unusual situation that has 
developed in this case.  In March 1999, the Board addressed 
the following issues: (1) whether new and material evidence 
has been submitted to reopen a claim for entitlement to 
service connection for diabetes mellitus (the Court later 
found that the actual issue before the Board in March 1999 
was service connection for diabetes mellitus); (2) 
entitlement to service connection for allergies; (3) 
entitlement to service connection for an acquired psychiatric 
disorder; and (4) entitlement to an evaluation in excess of 
20 percent for post-operative residuals of an injury to the 
right middle and ring fingers.  The issue of an increased 
evaluation for the post-operative residuals of an injury to 
the right middle and ring fingers was remanded to the RO for 
additional development.  The Board denied the remaining 
claims. 

In the course of this appeal service connection was 
established for bursitis of the left shoulder and 
epicondylitis of the right elbow.  By rating action in 
January 1998, service connection was granted for bilateral 
hearing loss and tinnitus.  There has been no notice of 
disagreement filed by the veteran or his representative 
regarding these decisions.  Consequently, these issues are 
not before the Board at this time.  The Board in March 1999 
had construed a report of contact with the veteran (dated in 
November 1997) as raising the issues of entitlement to 
increased evaluations for the right shoulder and elbow.  
These issues were address to the RO for appropriate action.

The veteran filed a timely appeal of the March 1999 Board 
decision to Court.  However, in March 2000, the veteran 
withdrew "all issues that are currently on appeal."  The 
veteran made this withdrawal in writing.  In April 2000, the 
veteran's representative confirmed the fact that the veteran 
desired to withdraw all issues currently under appeal.  The 
representative and the veteran did state that they wished to 
file a claim of service connection for PTSD.

A substantive appeal may only be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2000).  In this regard, the Court 
vacated the Board's March 1999 decision.  Accordingly, the 
Board finds that there has been no promulgated decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the "express written consent" of the 
appellant (as in this case).  38 C.F.R. § 20.204(c) (2000).  
The Board must note that it remanded only one issue to the RO 
for additional development in March 2000 (the claim of 
entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of an injury to the right middle and 
ring fingers).  The veteran, however, did not indicate simply 
that he wished this single claim withdrawn, but "all 
issues" withdraw.  Consequently, it is clear that the 
veteran has withdrawn all claims other the claim of service 
connection for PTSD (the alleged acquired psychiatric 
disorder). 

Notwithstanding the above, the Court, in December 2000, 
vacated and remanded the issues fully addressed by the Board 
in March 1999.  The veteran did not inform the Court of his 
March 2000 declaration.  The Board finds no indication this 
notice was forwarded to the Board and neither the Board nor 
the Secretary's representative had knowledge of this action 
prior to the decision of the Court.  The Court vacated the 
decision based on the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court's decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  The undersigned must note first that this law did 
not exist at that time the Board adjudicated the veteran's 
claims in March 1999 and second that the withdrawal predated 
the new statutory provisions.  Since the withdrawal predated 
the change in the law, the Board finds there was no prejudice 
to the claimant as there was no question at the time of the 
withdrawal that the veteran was waiving rights of which he 
had no notice since those rights did not exist at that time.    

The veteran's March 2000 written statement is clear as to all 
the claims then in appellate status, apart from the claim for 
service connection for an acquired psychiatric disability.  
His own representative confirmed the veteran's request in 
April 2000.  The only ambiguity in the veteran's written 
statement is whether the veteran intended: (1) to withdraw 
the appeal with respect to service connection for an acquired 
psychiatric disorder; or (2) whether his comments are best 
construed as an amendment to his appeal to incorporate a 
specific claim for service connection for PTSD as part of the 
overall claim for service connection for an acquired 
psychiatric disability.  The Board concludes that (2) is the 
more liberal interpretation of the record.  Therefore, the 
Board will proceed on that basis. 

Accordingly, the sole issue before the Board at this time is 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD.  All other claims are dismissed. 


ORDER

The appeal regarding the claims of entitlement to service 
connection for diabetes mellitus, entitlement to service 
connection for allergies, and entitlement to an evaluation in 
excess of 20 percent for post-operative residuals of an 
injury to the right middle and ring fingers are dismissed.



REMAND

The decision regarding the claim of entitlement to service 
connection for an acquired psychiatric disorder was vacated 
by the Court in light of the VCAA.  As indicated above, the 
new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

With regard to the claim of PTSD, under the provisions for 
direct service connection for PTSD, codified at 38 C.F.R. 
§ 3.304(f) (2000), service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  However, the veteran has 
never claimed exposure to combat.  

The record before the Board demonstrates that PTSD has been 
indicated.  The health care provider, however, has not 
actually identified a verified event in service as the 
stressor that supports the diagnosis of PTSD.  The Board must 
note that it is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991). 

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support the diagnosis of PTSD.  The difficulties in providing 
confirmation of an alleged sexual assault are clear.  
However, where the record does not reflect evidence that the 
claimant engaged in combat with the enemy under 38 U.S.C.A. 
§ 1154(b), his assertions, standing alone, can not as a 
matter of law provide evidence to establish that an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed [in- service] event 
actually occurred" can not be provided by medical opinion 
based on a post-service examination.  Moreau, 9 Vet. App. at 
394-96.  This means that other "credible supporting evidence 
from any source" must be provided to insure that the event 
alleged as the stressor in service occurred.  Cohen v. Brown, 
10 Vet. App. 128, 147 (1997).  Sources are available that may 
provide credible support to a claim of an in-service personal 
assault.  These include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants such as family members, 
roommates, clergy, or fellow service members, or copies of 
personal diaries or journals.  VA Adjudication Manual M21-1 
(M21-1), Part III, 5.14(c) (February 20, 1996).  The Court 
has held that the provisions in M21-1, Part III, 5.14(c), 
which addresses PTSD claims based on personal assault, are 
substantive rules which are the equivalent of VA regulations.  
See Patton v. West, 12 Vet. App. 272 (1999). 

Beyond the question of stressor verification, credibility is 
for consideration when adjudicators consider the claimant's 
reports of such subjective features of PTSD as the remote 
emotional reaction to an event designated as a "stressor."  
The credibility to be accorded to the lay testimony is within 
the province of the adjudicators and is not a matter of 
medical expertise.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), Zarycki, and Wilson.

In light of the Court's decision in this case, the Board 
finds that further development, as specified below, is 
warranted.  Accordingly, the case is REMANDED for the 
following development:

1.  The veteran should be asked to 
identify all sources of treatment for his 
psychiatric disorder.  The RO should 
obtain treatment records from all sources 
identified that are not already of 
record. 

2.  The veteran should be asked to review 
his account of the alleged traumatic 
event during service and add additional 
information, including a comprehensive 
statement containing as much detail as 
possible.  The veteran should be asked to 
provide to the best of his ability any 
specific details to the claimed stressful 
event, such as dates, place, and 
identifying information concerning the 
individual involved in the event, 
including their name, rank, unit of 
assignment, or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information can not be conducted.

3.  After the veteran has been provided 
an opportunity to respond, but regardless 
of whether he provides additional 
information by which meaningful research 
may be performed, the RO should attempt 
to confirm the alleged stressor(s) 
through all appropriate channels.  Since 
the veteran has alleged a stressor that 
involves an allegation of a non-combat 
personal assault, the RO should develop 
the veteran's claim in compliance with 
Patton under all of the applicable 
requirements of VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III, Paragraph 5.14(c) 
(Feb. 20, 1996). 

4.  The veteran should be examined by a 
VA psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present and, if so, the correct 
diagnostic classification of any disorder 
present.  The examination report should 
include a detailed account of all 
pathology found present.  A copy of this 
REMAND should be provided to the 
examiner.  The examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a psychiatric 
disability?  

(b)  What is the degree of medical 
probability that the veteran has an 
acquired psychiatric disability 
associated with his active service from 
January 1960 to May 1964?

(c)  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the "stressor(s)" that caused the 
disorder and the evidence upon which was 
relied to establish the existence of the 
stressor(s).  

The report of the examiner should include 
a complete rationale for all opinions 
expressed.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.

5.  The RO should review the medical 
report to determine if it responds to the 
questions posed in 
paragraph 4.  If not, the report should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).

6.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated by the Court in 
Zarycki and Cohen.  Notwithstanding any 
medical diagnosis or opinion of record, 
the RO may also make an adjudicative 
determination as to this issue based upon 
credibility findings concerning not only 
alleged stressor events, but also as to 
the credibility of reported subjective 
symptoms.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank 
	Member, Board of Veterans' Appeals



 



